DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-9, 17-19, 21, and 28-32 in the reply filed on 6/9/21 is acknowledged.

Claim Objections
Claim 32 is objected to because of the following informalities: typographical error of “simulatenously”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“integrator” in claim 30 – turning to the specification the specification recites a function but does not provide structure capable of performing said function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “integrator” however the as discussed above in the claim interpretation this is disclosing a function and the specification does not provide an element structurally capable of performing this function, thus the claim does not clearly define the metes and bounds of what is claimed and the claim is indefinite. Based on the plain and ordinary meaning, an integrator circuit would be recognized as providing integration (ie Op Amps for providing the integral of the signal) applicants are using the term “integrator” in a functional capacity not in line with the plain and ordinary meaning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geva (Nir Geva et al., US 20170027521) hereinafter Geva.
Regarding claim 1, an interpretation of Geva discloses a electronic user device comprising: 
a display screen (1270 Fig. 4 and Fig. 8A see also Fig. 4, [0137]-[0138], [0140]-[0141], [0143]) including a first electrode and a second electrode (“two equal circles,” [0141], [0137]-[0138] and Fig. 8A see also [0140] and [0143]); and 
a processor (1130/1230 Fig. 4, [0047], [0138]) operatively coupled to the display screen ([0140]-[0141], [0147] see also [0047], [0137]-[0138], [0143], Figs. 4, 8A, 8C), the processor: 
cause the display screen to operate in a first display screen mode to detect a touch input from a user on the display screen (“The application includes code stored in memory 1240 for computer-readable instructions that instruct the processor 1230 to display a user guide for placing the desired body parts in the desired positions on the capacitive touch screen 1270.” [0140] and Figs. 5, 8A and 8C); and 
cause the display screen to switch from operating in the first display screen mode to operating in a second display screen mode, the first electrode and the second electrode to generate signal data indicative of electrocardiogram data for the user when the display screen is operating in the second display screen mode ([0143], Figs. 5 and 8A see also [0044], [0051], [0053], [0055], [0070]-[0071], [0140]-[0141], [0156]-[0157]; The first mode is the display of place your fingers here in Fig. 8A, upon placing the fingers in the respective location an ECG 

 Regarding claim 2, an interpretation of Geva further discloses wherein the processor is to cause the display screen to operate in the second display screen mode based on the touch input from the user ([0143], Figs. 5 and 8A see also [0044], [0051], [0053], [0055], [0070]-[0071], [0140]-[0141], [0156]-[0157]; The first mode is the display of place your fingers here in Fig. 8A, upon placing the fingers in the respective location an ECG reading is captured and the display mode switches to to the second display mode, ie displaying the physiological information as recited in 510-530 Fig. 5).

 Regarding claim 6, an interpretation of Geva further discloses wherein the first electrode is to generate first signal data in response to a first touch of the user on the display screen proximate to the first electrode and the second electrode is to generate second signal data in response to a second touch of the user on the display screen proximate to the second electrode when the display screen is operating in the second display screen mode ([0143], Figs. 5 and 8A see also [0044], [0051], [0053], [0055], [0070]-[0071], [0140]-[0141], [0156]-[0157]), the processor to: calculate a difference between the first signal data and the second signal data; and output electrocardiogram signal data for the user based on the difference ([0143], Figs. 5 and 8A see also [0044], [0051], [0053], [0055], [0070]-[0071], [0140]-[0141], [0156]-[0157]; The first mode is the display of place your fingers here in Fig. 8A, upon placing the fingers in the respective location an ECG reading is captured and the display mode switches to the second display mode, ie displaying the physiological information as recited in 510-530 Fig. 5; Examiner notes that a 2/3 lead ECG works on the principle of calculating a difference as evidenced by “Eindhoven triangle” mentioned by Geva [0143], and explained in 1913 by Einthoven ie Einthoven et al. Über die Richtung und die manifeste Grössen der Potentialschwankungen im menschlichen Herzen und PflÜgers Arch ges Physiol 1913; 150: 275-315. additionally its known as evidenced by “The touch screen manager 20 calculates a voltage difference according to the capacitance difference between the two contact regions, and converts the voltage difference into an electrocardiogram output.” [0022] KR 20100044384 to Han et al. see also Figs. 6 and 9; Examiner notes that Han also anticipates claims 1/17).

Claim Rejections - 35 USC § 102
Claim(s) 1-8, 17-19, 21 and 31 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimuta (Toru Shimuta et al., US 20120022385) hereinafter Shi.
 Regarding claim 1, an interpretation of Shi discloses a electronic user device comprising: 
a display screen (5/8/9 Figs. 1 and 7) including a first electrode (10 Figs. 1 and 7) and a second electrode (11 Figs. 1 and 7); and 
a processor operatively coupled to the display screen (18 Figs. 1 and 7, [0094]), the processor to: 
cause the display screen to operate in a first display screen mode to detect a touch input from a user on the display screen ([0101], [0105] and Fig. 8); and 
cause the display screen to switch from operating in the first display screen mode to operating in a second display screen mode ([0107]-[0108] see also [0016], [0102]-[0103], [0105]-[0106]), the first electrode and the second electrode to generate signal data indicative of electrocardiogram data for the user when the display screen is operating in the second display screen mode ([0102]-[0103], [0108] see also [0016], [0105]-[0107]).

Regarding claim 2, an interpretation of Shi further discloses wherein the processor is to cause the display screen to operate in the second display screen mode based on the touch input from the user ([0105]-[0108] see also [0016], [0102]-[0103], Fig. 8).

Regarding claim 3, an interpretation of Shi further recites wherein the display screen includes a plurality of drive lines and the first electrode includes at least one of the plurality of drive lines ([0091], [0100]).

 Regarding claim 4, an interpretation of Shi further discloses wherein the first electrode further includes an amplifier in communication with the at least one of the plurality of drive lines ([0091], [0093], [0098], Fig. 7).

 Regarding claim 5, an interpretation of Shi further discloses wherein the at least one of the plurality of drive lines is to: transmit a drive signal when the display screen is operating in the first display screen mode ([0100], [0103], [0105]); and generate signal indicative of a change in capacitance when the display screen is operating in the second display screen mode ([0105]-[0108]).

 Regarding claim 6, an interpretation of Shi further discloses wherein the first electrode is to generate first signal data in response to a first touch of the user on the display screen proximate to the first electrode and the second electrode is to generate second signal data in response to a second touch of the user on the display screen proximate to the second electrode ([0106]-[0107] see also [0016], [0086]-[0087]) when the display screen is operating in the second display screen mode ([0108] see also [0105]-[0107]), the processor to: calculate a difference between the first signal data and the second signal data ([0108] see also [0098]-[0099], [0105]-[0107]; Examiner notes that a 2/3 lead ECG works on the principle of calculating a difference as evidenced by “The touch screen manager 20 calculates a voltage difference according to the capacitance difference between the two contact regions, and converts the voltage difference into an electrocardiogram output.” [0022] KR 20100044384 to Han et al. 

Regarding claim 7, an interpretation of Shi further discloses wherein the first electrode is disposed proximate to a first edge of the display screen and the second electrode is disposed proximate to a second edge of the display screen opposite the first edge ([0086], Fig. 2).

 Regarding claim 8, an interpretation of Shi further discloses wherein the processor is to: detect a first touch input by the user proximate to the first edge of the display screen ([0106] see also [0105]-[0108], Fig. 2); detect a second touch input by the user proximate to the second edge of the display screen ([0106] see also [0105]-[0108], Fig. 2); and cause the display screen to switch from operating in the first display screen mode to operating in the second display screen mode based on the first touch input and the second touch input ([0108] see also [0105]-[0108]).

Regarding claim 17, an interpretation of Shi discloses at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to: 
cause a display screen of an electronic user device to operate in a first mode ([0101], [0105] and Fig. 8 see also [0106]-[0108]), the display screen (5/8/9 Figs. 1 and 7) including drives lines to transmit drive signals and sense lines to generate signal data indicative of a touch of a user on the display screen based on the drive signals lines ([0091], [0093], [0098], [0100], Fig. 7) when the display screen is operating the first mode ([0105]-[0108]); and 
cause the display screen to switch from operating in the first mode to operating in a second mode ([0107]-[0108] see also [0016], [0101]-[0103], [0105]-[0106]), the display screen including an 

Regarding claim 18, an interpretation of Shi further discloses to cause the machine to selectively instruct a drive signal generator to generate the drive signals based on the operation of the display screen in the first mode or the second mode ([0105]-[0108] see also [0101]-[0103]).

Regarding claim 19, an interpretation of Shi further discloses wherein the electrode includes a first electrode and a second electrode (electrodes 10/11 Figs. 1 and 7), the signal data includes first signal data generated by the first electrode and second signal data generated by the second electrode, and the instructions ([0106]-[0108] see also [0091], [0093], [0098], [0100], [0101]-[0103], [0105], Fig. 7), when executed, further cause the machine to calculate electrocardiogram signal data for the user based on the first signal data and the second signal data ([0107]-[0108] see also [0105]-[0106]).

Regarding claim 21, an interpretation of Shi further discloses to cause the machine to cause the display screen to operate in the second mode based on the signal data from the sense lines ([0105]-[0108] see also [0101]-[0103]).

Regarding claim 31, an interpretation of Shi further discloses to cause the machine to determine a health metric for the user based on the electrocardiogram signal data ([0107]-[0108] see also [0105]-[0106]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28, 30, 32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Shi or, in the alternative, under 35 U.S.C. 103 as obvious over Shi.
Regarding claim 28, an interpretation of Shi wherein the processor is to cause the display screen to switch from operating in the first display screen mode to operating in the second display screen mode 
In the alternative, it would be obvious in view of [0113] and [0124] to wait a predetermined amount of time before moving from the first to second screen as shown in the rejection of claim 1. The recited portions of the independent claim disclose moving from a first screen to a second screen as currently claimed. The paragraphs [0113] including “and the guidance information 31 can notify the user of, e.g., a time during which the thumbs are to be kept at rest in the state put on the contact surfaces 12A.” and [0124] guide the user of capturing ECG signals including telling the use to hold their fingers on the respective portion of the screen for an amount of time, as such it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to not switch to the second the mode (or screen) showing a reading until the recited amount of time has passed ([0113]).  

Regarding claim 30, an interpretation of Shi discloses cause the machine to instruct an integrator associated with the electrode to refrain from processing the signal data indicative of the touch when the display screen is operating in the first mode ([0105] see also [0106]-[0108]; The cited portions disclose selecting from a menu to selectively start the reading setting, thus if it is not selected the ECG won’t be processed by 18 Fig. 7; Examiner notes that it is also generally known to not gather data if not in the correct mode as evidenced by Chung see Fig. 4A).
In the alternative, it would be obvious to refrain from processing the signal from the electrodes when the user has not “selectively” started the signal detection as discussed in [0105]. As such it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed 

 Regarding claim 32, an interpretation of Shi to cause the machine to cause the display screen to switch from operating in the first mode to operating in the second mode based on signal data generated by the sense lines indicative of a first touch and a second touch simulatenously at two different locations on the display screen ([0021], [0150]-[0108] see also [0091], [0093], [0098], [0100], Figs. 2 and 7) for a predetermined period of time ([0113] see also [0124]).
In the alternative, it would be obvious in view of [0113] and [0124] to wait a predetermined amount of time before moving from the first to second screen as shown in the rejection of claim 17. The recited portions of the independent claim disclose moving from a first screen to a second screen as currently claimed. The paragraphs [0113] including “and the guidance information 31 can notify the user of, e.g., a time during which the thumbs are to be kept at rest in the state put on the contact surfaces 12A.” and [0124] guide the user of capturing ECG signals including telling the use to hold their fingers on the respective portion of the screen for an amount of time, as such it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to not switch to the second the mode (or screen) showing a reading until the recited amount of time has passed ([0113]). 

Claim Rejections - 35 USC § 103
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi.
 Regarding claim 29, an interpretation of Shi further discloses to cause the display screen to switch from operating in the second display screen mode to operating in the first display screen mode in response to detecting removal of the touch input from the display screen ([0105] see also [0106]-. 

Claim Rejections - 35 USC § 103
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Chung.
 Regarding claim 9, an interpretation of Shi discloses the above. An interpretation of Shi may not explicitly disclose wherein the display screen is a first display screen and further including a second display screen, the second display screen to operate in the first display screen mode when the first display screen is operating in the second display screen mode.
However, in the same field of endeavor (medical devices), Shi in view of Chung teaches wherein the display screen is a first display screen and further including a second display screen , the second display screen to operate in the first display screen mode when the first display screen is operating in the second display screen mode (Shi discloses multiple modes [0105]-[0108] including a data gathering guidance mode and displaying a reading; Chung Fig. 14a see also [0085], [0156], [0204]; Thus the guidance mode can be displayed on the first display while the reading is viewed on a second screen of display such as picture in picture or subportion).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Shi to include the elements of Chung as both disclose devices for gathering ECG and providing extra was of displaying as discussed in Chung allows for additional ways of providing ECG information to a user. Additionally, using the elements of Shi with those of Chung is 

Examiner notes that Chung also anticipates claim 1 and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20160147367 see Fig. 1 and [0060]; US 20130215042 see [0026] .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792